DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both an assembly groove and inner wall.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "221" and "2221" have both been used to designate an antiskid portion.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  Claims 11-13 are listed as depending from claim 9. However, based on their contents and the fact that they follow independent claim 10, claims 11-13 are being interpreted as depending from claim 10, not claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “… the flexible snap ring comprises an assembly portion and at least one clamping portion, wherein the assembly portion encircles around an outer surface of the lid body, and a part of the assembly portion is extended along a radial direction of a cross section of the lid body to define the at least one clamping portion…” This is unclear. It is unclear if the assembly portion and the clamping portion are separately defined members, or if the clamping portion is a part of the assembly portion. Based on the figures and the phrasing of the first part of the limitation shown above, it appears as though they are intended to be separately defined members. As such, the Examiner believes the claim is intended to state something along the lines of “… the flexible snap ring comprises an assembly portion and at least one clamping portion, wherein the assembly portion encircles around an outer surface of the lid body, and a part of the [[assembly portion]] flexible snap ring is extended along a radial direction of a cross section of the lid body to define the at least one clamping portion…” For purposes of further examination, the claim is being interpreted as the Examiner believes it was intended to be written above. Further clarification is required.
Claim 10 includes a similar reference and is being interpreted the same way.
Claim 5 states “… a connecting protrusion is configured for connecting the at least one clamping portion with the assembly portion, and the connecting portion matches with the at least one pilot hole.” There is insufficient antecedent basis for “the connecting portion”. Does the Applicant intend to claim “the connecting protrusion” or “the at least one clamping portion”. For purposes of further consideration, the claim is being interpreted as stating “the connecting protrusion”.
Claim 8 recites the limitation "the limiting portion" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 8 is being interpreted as depending from claim 7, not claim 6.
Claim 9 recites the limitation "the limiting portion" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 8 is being interpreted as depending from claim 7, not claim 6.
Claim 10 recites the limitation "the container lid" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the drink bottle" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the container body" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the container body" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inner wall" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the container body" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the sealing portions" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: Closest prior art – Blomdahl et al. (US 6481589) – teaches a container lid (Fig. 7 and 8) for sleeving on a drink bottle (22), the container lid comprising a lid body (30A/32A) and a flexible snap ring (40A), and the lid body comprises at least one pilot hole (shown at 60A), which penetrates through the lid body, wherein the flexible snap ring comprises an assembly portion (shown at 40A) and at least one clamping portion (50A), wherein the assembly portion encircles around an outer surface of the lid body, and a part of the flexible snap ring is extended along a radial direction of a cross section of the lid body to define the at least one clamping portion, and the at least one clamping portion is capable of penetrating through the at least one pilot hole (shown at 60A) from the outer surface of the lid body, and abutting against an outer surface of the drink bottle (22).
The closes prior art does not teach the container lid comprising an annulus-shaped lid body.
Regarding claim 10: Closest prior art – Blomdahl et al. (US 6481589) – teaches a container (Fig. 7 and 8), comprising a container body (22) and a container lid covering the container body, wherein the container lid comprises a lid body (30A/32A) and a flexible snap ring (40A), and the lid body comprises at least one pilot hole (shown at 60A), which penetrates through the lid body, wherein the flexible snap ring comprises an assembly portion (shown at 40A) and at least one clamping portion (50A), wherein the assembly portion encircles around an outer surface of the lid body, and a part of the flexible snap ring is extended along a radial direction of a cross section of the lid body to define the at least one clamping portion, and the at least one clamping portion is capable of penetrating through the at least one pilot hole (shown at 60A) from the outer surface of the lid body, and abutting against an outer surface of the drink bottle (22).
The closes prior art does not teach the container lid comprising an annulus-shaped lid body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733